Detailed action
Summary
1. The office action is in response to the application filed on 1/14/2021.
2. Claims 1-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art of record fails to disclose or suggest wherein the first timer is configured to determine a turn-on time of a high-side switch of the buck portion, and wherein the first timer determines the turn-on time of the high-side switch of the buck portion based on a comparison between a first signal and a second signal, and wherein the first signal is proportional to an output voltage of the buck-boost converter and the second signal is generated based on a signal proportional to an input voltage of the buck-boost converter; and the second timer is configured to determine a turn-on time of a low-side switch of the boost portion.

Dependent claims 2-10 are allowable by virtue of their dependency.

Regarding claim 11. The prior art of record fails to disclose or suggest wherein generating a first threshold voltage proportional to the output voltage of the buck-boost converter, and a second threshold voltage proportional to a difference between the output voltage and the input voltage of the buck-boost converter; terminating a gate drive signal of a first high-side switch of the buck-boost converter based upon comparing the first ramp with the first threshold voltage; and terminating a gate drive signal of a second low-side switch of the buck-boost converter based upon comparing the second ramp with the second threshold voltage.

Dependent claims 12-15 are allowable by virtue of their dependency.

Regarding claim 16. The prior art of record fails to disclose or suggest wherein a controller comprising a first timer and a second timer, wherein the first timer is configured to determine a turn-on time of the first high-side switch, and the second timer is configured to determine a turn-on time of the second low-side switch, and wherein the second timer determines the turn-on time of the second low-side switch based on a comparison between a first signal and a second signal, and wherein the first signal is proportional to a difference between an output voltage and an input voltage of the buck-boost converter, and the second signal is generated based on a signal proportional to the output voltage of the buck-boost converter.

Dependent claims 17-20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140217996 PEKER et al. disclose hysteretic current mode control converter with low, medium and high current theresholds.
US 20120105030 Chen et al. disclose control circuit and method for a current mode controlled power converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838